OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the determination of the State Liquor Authority reinstated, without costs.
The Administrative Law Judge found a substantial number of conscious violations over a period of several months, which included noise, disorder, unlawfully extending the premises, unlawfully exceeding the premises’ occupancy, operating an unlicensed stand-up bar, and a history of complaints, police calls and official warnings followed by additional violations. These findings were adopted by the Authority and were unchallenged in court.
Under the circumstances we cannot say that the nonrenewal determination was arbitrary and capricious or that the penalty imposed was “so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233 [internal quotations omitted]; see also, Matter of Gillen v Smithtown Lib. Bd. of Trustees, 94 NY2d 776 [decided today]).
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order reversed, without costs, determination of the New York State Liquor Authority reinstated and petition dismissed in a memorandum.